UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-4325


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

EUNICE HUSBAND,

                  Defendant   - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:08-cr-00016-IMK-JSK-1)


Submitted:   July 7, 2010                    Decided:   July 22, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles T. Berry, Fairmont, West Virginia, for Appellant. Betsy
C. Jividen, Acting United States Attorney, David E. Godwin,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           A corrections officer conducted a “pat down” search of

Eunice Husband, an inmate at the United States Penitentiary in

Hazelton, West Virginia, which revealed that Husband had in his

possession a seven-inch long metal “shank.”             Husband was placed

in handcuffs and taken to the special housing unit, where a

“visual” search was conducted in a holding cell.                      During the

visual search, Husband stripped-down to his boxer shorts, at

which time he turned his back to corrections officers, moved

toward the back of the holding cell, and began placing items in

his mouth.       The officers ordered Husband to stop, but Husband

refused and continued taking objects from his boxer shorts and

placing   them    in   his   mouth.    Officers    entered      the    room   and

subdued   Husband.        The   officers   found   35   small    packages      of

marijuana on the floor and in Husband’s mouth after they gained

control of him.        Laboratory tests determined that the 35 packets

contained a net weight of 6.6 grams of marijuana.

           A two-count indictment was returned in the Northern

District of West Virginia charging Husband with possession of an

object intended to be used as a weapon in violation of 18 U.S.C.

§ 1791(a)(2) and (b)(3) and possession of marijuana with the

intent to distribute in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(d).    During the ensuing jury trial, Husband made motions

for a judgment of acquittal, pursuant to Fed. R. Crim. P. 29,

                                      2
which the court denied.                 The jury convicted Husband on each of

the two charges.              The court sentenced Husband to 120 months of

imprisonment.          Husband timely appealed.

                 Husband’s     appointed      appellate          counsel       has   filed     a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), in

which       he    concludes      that     this       matter   does       not    present    any

meritorious issues on appeal, but examines whether: (1) there

was sufficient evidence to convict Husband of possession with

intent to distribute; (2) Husband received effective assistance

of counsel; and (3) Husband’s rights were violated by the fact

that       he    did   not    timely     receive       a   detention       hearing.           The

Government has filed a brief, in which it concurs with counsel’s

ultimate conclusion.              Husband has filed two documents, one of

which was styled as a “traverse” brief, and the other was styled

as a supplemental pro se brief. 1

I.     Right to a Detention Hearing

                 It    is    undisputed     that      Husband      was    entitled       to    a

detention        hearing,      and   that    he      did   not    timely       receive    one.

Appellate review of violations of the Bail Reform Act’s timely

hearing requirement is for harmless error.                           See, e.g., United




       1
        Husband’s “traverse” brief is dedicated mainly to
attacking the effectiveness of appellate counsel’s assistance.



                                                 3
States v. Montalvo-Murillo, 495 U.S. 711, 722 (1990); see also

United States v. Meyers, 95 F.3d 1475, 1488 (10th Cir. 1996).

            A     district        court’s     failure     to   provide   a   timely

detention       hearing,     in    and   of     itself,    does    not   require   a

reviewing       court   to    release       a    defendant,       Montalvo-Murillo,
495 U.S. at 717-22, and, taken alone, it is not a sufficient

justification to reverse an otherwise valid conviction, Meyers,
95 F.3d at 1488.           Rather, the record, taken as a whole, must

establish that “the error may have had a ‘substantial influence’

on the outcome of the proceeding.”                 Montalvo-Murillo, 495 U.S.

at 722.     Here, neither Husband, nor his attorney have argued

that his pre-trial release would have had any bearing, much less

“substantially influenced,” the jury’s decision to convict him,

or the district court’s decision to sentence him as it did.

Indeed, given the fact that he was already serving a lengthy

federal sentence and that he had no ties to the community, it

would seem unlikely that a detention hearing would have resulted

in Husband’s release.             In any event, as in Meyers, the issue of

whether the district court erred has been effectively mooted by

Husband’s subsequent convictions.               See 95 F.3d at 1488.




                                            4
II.    Sufficiency of the Evidence

             This Court reviews de novo a district court’s denial

of a motion, made pursuant to Rule 29 of the Federal Rules of

Criminal Procedure, for judgment of acquittal.                              United States v.

Alerre, 430 F.3d 681, 693 (4th Cir. 2005).                           In conducting such a

review, the Court is obliged to sustain a guilty verdict if,

viewing     the     evidence      in     the       light     most      favorable         to   the

prosecution, the verdict is supported by substantial evidence.

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc) (citing Glasser v. United States, 315 U.S. 60, 80 (1942)).

This Court has “defined substantial evidence as evidence that a

reasonable        finder     of    fact        could       accept      as     adequate        and

sufficient to support a conclusion of a defendant’s guilt beyond

a     reasonable     doubt.”           Alerre, 430 F.3d      at     693   (internal

quotation and citation omitted); see Burgos, 94 F.3d at 862.

This    Court     “must     consider      circumstantial             as     well    as    direct

evidence, and allow the government the benefit of all reasonable

inferences        from     the    facts    proven          to    those       sought      to    be

established.”           United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982).

             In evaluating the sufficiency of the evidence, this

Court    does     not    assess    the    credibility           of    the     witnesses       and

assumes     that     the    jury       resolved        all      contradictions           in   the

testimony in favor of the Government.                        United States v. Brooks,

                                               5
524 F.3d 549, 563 (4th Cir.), cert. denied, 129 S. Ct. 519

(2008).       This Court “can reverse a conviction on insufficiency

grounds only when the prosecution’s failure is clear.”                             United

States v. Moye, 454 F.3d 390, 394 (4th Cir. 2006) (internal

quotation marks and citation omitted).

              We find that there is ample evidence to support the

jury’s decision to convict Husband of possession of marijuana

with the intent to distribute.                   The fact that that officers

recovered thirty-five pre-packaged and individually wrapped bags

of marijuana from inside and around Husband’s person more than

supports the conclusion that Husband possessed the drugs with

the     intent   to     distribute       them.      Affording       all     reasonable

inferences to the Government, it is clear that the Government

adduced sufficient evidence to convict Husband.

III. Ineffective Assistance of Counsel

              Husband     contends        that      his     trial     counsel         was

ineffective      because     he     advocated       for    a     charge     of     simple

possession rather than arguing that Husband did not possess the

drugs    in    question    at     all,    as   it   seems      Husband    would      have

preferred, and that his appellate counsel has not fulfilled his

obligations to adequately represent him.                    Claims of ineffective

assistance of counsel are not cognizable on direct appeal unless

the     record   conclusively        establishes          that    counsel        provided

ineffective assistance.            United States v. Baldovinos, 434 F.3d
6
233, 239 (4th Cir. 2006).        We find that Husband’s claims are not

ripe for review at this time.

IV.   Other Issues

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                    We

therefore    affirm    the   district    court’s   judgment.      This   court

requires that counsel inform his client, in writing of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that such a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was   served   on   the   client.       We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                        7